Citation Nr: 0941749	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-38 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a cervical spine injury with degenerative 
changes.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a lumbar spine injury.

3.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for a bilateral knee disorder.  

4.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran retired from the U.S. Army with more than 24 
years of active duty service.  

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).

It appear that the Veteran attempted to raise claims of 
service connection for tuberculosis, acne, and cysts on the 
face, neck and chest as secondary to exposure to herbicides 
in the April 2006 notice of disagreement.  If he desires to 
pursue these claims, he should do so with specificity at the 
RO.

The issue of entitlement to service connection for a 
bilateral knee disorder addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the course of the appeal, a cervical spine 
disability has been characterized by pain and a limited range 
of motion.  Forward flexion of the cervical spine limited to 
15 degrees or less, favorable ankylosis of the entire 
cervical spine or incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months have not been shown.

2.  Throughout the course of the appeal, a lumbar spine 
disability has been characterized by pain and a limited range 
of motion.  Forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, favorable ankylosis of the 
entire thoracolumbar spine or intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
have not been shown.

3.  In a decision dated July 1991, the RO denied a claim for 
entitlement to service connection for a bilateral knee 
disorder.  The Veteran was notified of the decision in August 
1991 and did not appeal.  It became final one year later.  

4.  Evidence received since the RO's August 1991 decision is 
new and relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a cervical spine injury with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5242, 5243 
(2009).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a lumbar spine injury have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5242, 
5243 (2009).

3.  The evidence submitted since the RO's August 1991 
decision denying service connection for a bilateral knee 
disorder is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59 (2009).

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for DCs 5235 
to 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula are made 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Rating in Excess of 20 Percent for a Cervical Spine 
Disability

The Veteran is currently rated at 20 percent for his cervical 
spine disorder.  In order to warrant a disability rating in 
excess of 20 percent, the evidence must show the following:

*	forward flexion of the cervical 
spine to 15 degrees or less (30 
percent);
*	favorable ankylosis of the entire 
cervical spine (30 percent); or
*	incapacitating episodes having a 
total duration of at least 4 weeks 
but less than 6 weeks during the 
past 12 months (40 percent).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  See Plate V, 38 C.F.R. § 4.71a.

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

In this case, a rating in excess of 20 percent is not 
warranted.  First, forward flexion of the cervical spine 
limited to 15 degrees or less or favorable ankylosis has not 
been shown.  Specifically, at an evaluation in May 2006, the 
Veteran displayed a restricted range of motion, especially on 
bilateral rotation and extension.  Limited extension and 
rotation was again observed in November 2006.  However, in 
each case, the extent of these limitations was not 
quantified.  

Additionally, at his VA examination in August 2007, the 
Veteran's range of motion included a flexion of 35 degrees, 
although this flexion was limited by pain to 30 degrees.  
Similarly limited ranges of motion were shown for extension, 
bilateral flexion and bilateral rotation.  

However, throughout the course of the appeal, the evidence 
has not shown a flexion limited to fifteen degrees or less.  
Moreover, although the Veteran's range of motion is limited 
in his cervical spine, ankylosis has not been shown.  
Therefore, an increased rating is not warranted on these 
bases.  

Additionally, the evidence does not indicate incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  Specifically, at the 
VA examination in August 2007, the Veteran was observed to 
have had four incapacitating episodes in the past twelve 
months, each lasting one to two days in duration.  

It is unclear whether these episodes were significant enough 
to warrant prescribed periods of bed rest or treatment by a 
physician.  Even so, the cumulative duration of the noted 
incapacitating episodes is not of a sufficient duration to 
warrant a higher rating.  Therefore, such an increased rating 
is not warranted on this basis.  

Overall, based on a review of the competent evidence of 
record, the Board concludes that the criteria for a rating in 
excess of 20 percent for the Veteran's cervical spine 
disability have not been met.  

Rating in Excess of 20 Percent for a Lumbar Spine Disability

The Veteran is currently rated at 20 percent for a lumbar 
spine disorder.  In order to warrant a higher rating, the 
evidence must show:

*	forward flexion of the thoracolumbar 
spine 30 degrees or less; 
*	favorable ankylosis of the entire 
thoracolumbar spine; or 
*	intervertebral disc syndrome with 
incapacitating episodes having a 
total duration of at least 4 weeks 
but less than 6 weeks during the 
past 12 months (all at 40 percent).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. 

Here, a rating in excess of 20 percent for the Veteran's low 
back disability is not warranted.  First, forward flexion of 
the thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine has not been 
shown.  

Specifically, at a private evaluation in January 2006, a 
normal gait was noted with forward flexion of "fingertips to 
the mid shins."  At a separate evaluation, he reported a 
constant dull pain in his low back that was aggravated by 
bending or twisting.  Nonetheless, forward flexion was 
similarly "fingertips to kneecaps" at an evaluation in 
November 2006.  

Next, at the VA examination in August 2007, flexion of the 
thoracolumbar spine was limited to 75 degrees, although pain 
was evidence at 60 degrees of flexion.  Although range of 
motion was less than normal, which was further reduced by 
pain, the Veteran was able to move his spine in all 
directions, and no other evidence of ankylosis was indicated.  
Therefore, an increased rating is not warranted on these 
bases.

Additionally, the evidence does not indicate incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  Specifically, at the 
VA examination in August 2007, he was observed to have had 
four incapacitating episodes in the past twelve months, each 
lasting one to two days in duration.  

Similar to above, it is unclear whether these episodes were 
significant enough to warrant prescribed periods of bed rest 
or treatment by a physician based on the available evidence.  
However, the cumulative duration of the noted incapacitating 
episodes is not of a sufficient duration to warrant an 
increased rating.  Therefore an increased rating is not 
warranted on this basis.  

Overall, based on a review of the competent evidence of 
record, the Board concludes that the criteria for a rating in 
excess of 20 percent for the Veteran's lumbar spine 
disability have not been met.  

Next, with regard to both claims, the Board will consider 
whether a separate evaluation is warranted for any associated 
neurological abnormality.  Under 38 C.F.R. § 4.71(a), any 
associated objective neurologic abnormalities, including but 
not limited to, bowel or bladder impairment, separately, is 
also to be evaluated under the appropriate diagnostic code.  
See 38 C.F.R. § 4.71(a) (2009).  

However, a separate evaluation is not warranted due to either 
his cervical or lumbar spine disabilities, as neurological 
abnormalities have not been shown.  For example, when the 
Veteran was evaluated in January 2006, his deep tendon 
reflexes were only slightly less than normal, his motor 
strength was normal and his sensory examination was 
unremarkable.  His motor strength and sensory functioning was 
substantially normal in November 2006 as well.  Finally, at 
his VA examination in August 2007, strength and sensory 
functioning was normal in all extremities.  Therefore, a 
separate evaluation is not warranted based on any 
neurological disorders.  

With respect to the Veteran's claims, the Board has also 
considered his statements that his disabilities are worse.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability related to either his cervical and lumbar spine 
according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the 
nature and extent of the Veteran's spinal disabilities has 
been provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which these disabilities are 
evaluated.  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2009) but finds that the evidence does not 
show that the Veteran's spine disabilities have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

Here, the Veteran is retired from active duty, but the 
evidence does not indicate that he was either unable to work 
or that he has been hospitalized due to his spinal 
disabilities.  Thus, the Board finds that referral for an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeals are denied.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  If it finds that the 
submitted evidence is new and material, VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for 
a bilateral knee disorder.  The RO denied this claim in 
August 1991 on the basis that a knee disorder was not shown 
at the time of the decision, despite such a disorder being 
shown during active duty.  He did not appeal the RO's 
decision and the decision became final one year later.  

The evidence of record at the time of the initial decision 
included the Veteran's service treatment records and a VA 
examination in April 1991.  Since the RO's decision became 
final, the Veteran has submitted a number of private and VA 
outpatient treatment records from 2005 and 2006.    

Of particular note are a series of private evaluation records 
from December 2005.  Specifically, an MRI at that time 
indicated advanced chondromalacia of the patella and the 
anterior aspect of the left femoral condyle.  Additionally, 
an MRI on the right knee that same month indicated mild 
lateral joint compartment and patellar femoral 
osteoarthritis, as well as advanced chondromalacia patella.  
Next, at a subsequent evaluation in April 2006, the Veteran 
complained of his knees giving way, catching, locking, and 
crepitus.  

The private evaluations in December 2005 and April 2006 are 
new, in that they had not been previously considered by the 
RO.  Additionally, in view of the fact that the Veteran's 
claim was initially denied at least in part on the basis that 
a current knee disorder was not shown, this evidence is 
material to an unestablished fact.  

Therefore, since evidence that is both new and material to 
the claim for entitlement to service connection for a 
bilateral knee disorder, the application to reopen is granted 
and the claim is reopened.  As the claim is being reopened, 
the Board finds that a remanded is needed to address the 
issue on the merits.

Veteran's Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(2009).  In the event that a VA notice error occurs regarding 
the information or evidence necessary to substantiate a 
claim, VA bears the burden to show that the error was 
harmless.  However, the appellant bears the burden of showing 
harm when not notified whether the necessary information or 
evidence is expected to be obtained by VA or provided by the 
appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claim based on new and material evidence, 
in claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  As this claim is being reopened, no 
further notice is needed.

With respect to the remaining claims, a letter satisfying the 
notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in August 2005, prior to the initial RO decision 
that is the subject of this appeal.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for an 
increased rating as this is the premise of the claims.  It is 
therefore inherent that the he had actual knowledge of the 
rating element of the claims.  Any questions as to the 
appropriate effective date to be assigned are moot as the 
claims have been denied.  Therefore, the Board concludes that 
its duty to notify under the VCAA has been met.

Next, VA has a duty to assist a veteran in the development of 
the claims.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records and VA outpatient treatment records, and he submitted 
private outpatient treatment records.  

Additionally, the Veteran was scheduled for a VA examination 
in October 2005 but failed to report.  He did report to a VA 
examination in August 2007 that addressed the pertinent 
issues related to the claims, which the Board finds was 
adequate for rating purposes.  

Specifically, the examiner obtained a history from the 
Veteran, conducted a thorough examination, and reviewed 
diagnostic studies.  Moreover, there is no indication that 
the examiner was not fully aware of the Veteran's past 
medical history or that the examiner misstated any relevant 
facts.  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

A rating in excess of 20 percent for residuals of a cervical 
spine injury with degenerative changes is denied.

A rating in excess of 20 percent for residuals of a lumbar 
spine injury is denied.

The application to reopen the claim of entitlement to service 
connection for a bilateral knee disorder is granted.


REMAND

Regarding the Veteran's reopened claim for entitlement to 
service connection for a bilateral knee disorder, the Board 
determines that a VA examination and opinion is necessary to 
meet its duty to assist under the VCAA.

In this case, the service treatment records indicate the 
presence of pain in both knees at his retirement physical 
examination in January 1990.  The examination also diagnosed 
a torn medial meniscus in the right knee.  An orthopedic 
consultation in June 1990 was also requested with the 
provisional diagnosis of bilateral knee pain with arthritis.  

As was noted previously, since the Veteran's retirement, he 
has submitted private treatment records from December 2005 
indicating a diagnosis of bilateral chondromalacia patella 
and patellar femoral osteoarthritis in the right knee.  
However, there is insufficient competent evidence of record 
consider the question of whether his current disorder is 
related to the disorders that were indicated during active 
duty service.  

For this reason, the Board finds that an appropriate VA 
examination and medical opinion is required to determine the 
nature and etiology of his current bilateral knee disorder.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Accordingly, the case is REMANDED for the following actions:

1. Obtain clinical records from the VA 
Medical Center in Atlanta, Georgia, for 
the period from March 2006 to the present.

2.  Schedule the Veteran for an 
appropriate examination to determine the 
nature and etiology of his bilateral knee 
disorder.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.

With regard to each diagnosed knee 
disorder, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or higher) that the disorder 
is related to active duty service.
 
All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

3. Upon completion of the above, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental Statement of the Case (SSOC) 
and be provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


